Citation Nr: 1035985	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  02-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for an incisional hernia based on VA treatment 
received in October 1994.

2.  Entitlement to service connection for diabetes mellitus, 
claimed as a result of herbicide exposure.

3.  Entitlement to service connection for memory loss, claimed as 
a result of ionizing radiation exposure.

4.  Entitlement to service connection for dermatitis, claimed as 
a result of ionizing radiation exposure.

5.  Entitlement to service connection for obesity.

6.  Entitlement to service connection for residuals of herbicide 
exposure.

7.  Entitlement to service connection for renal cell carcinoma 
with scar tissue from renal nephrectomy surgery, claimed as a 
result of ionizing radiation exposure.
8.  Entitlement to service connection for degenerative disc 
disease of the spine with sciatica, claimed as secondary to 
steroid treatment associated with service-connected emphysema.

9.  Entitlement to an effective date prior to November 13, 2007 
for the assignment of an increased 30 percent rating for allergic 
rhinitis.

10.  Entitlement to an effective date prior to November 13, 2007 
for the award of a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from May 2002, May 2008 and December 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  
In February 2004, the Board denied the issue of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for an incisional 
hernia based on VA treatment received in October 1994.  The 
Veteran appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (the Court).  In March 2005, counsel 
for the Veteran and the Secretary of VA filed a Joint Motion for 
Remand.  In that Joint Motion, the parties asserted that VA 
failed to obtain potentially relevant evidence.  An Order of the 
Court dated March 8, 2005 granted the motion and vacated the 
Board's decision.  The Board subsequently remanded the claim in 
July 2005 and September 2006 for further evidentiary and 
procedural development.

In November 2008, the Board again denied the Veteran's claim of 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151.  The Veteran again appealed to the Court.  In March 2010, 
counsel for the Veteran and the Secretary of VA filed a Joint 
Motion for Remand.  An Order of the Court dated March 26, 2010 
granted the motion and vacated the Board's decision.  The case 
has been returned to the Board for further appellate proceedings.

The Veteran has filed a claim to reopen service connection 
for an ankle disability.  The matter has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over the matter and it is REFERRED 
to the AOJ for appropriate action.

The issues of entitlement to service connection for diabetes 
mellitus, memory loss, dermatitis, obesity, residuals of 
herbicide exposure, renal cell carcinoma and degenerative disc 
disease of the spine, and entitlement to earlier effective dates 
for the award of an increased 30 percent rating for allergic 
rhinitis and TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO for additional 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On October 12, 1994, the Veteran underwent a left partial 
nephrectomy.  As a result of the surgical procedure the Veteran 
sustained additional disability described as an incisional 
hernia.

2.  Prior to the October 1994 surgery, the Veteran was provided 
with information regarding the risks of a left partial 
nephrectomy, and he gave his written consent to have the 
procedure performed.

3.  A preponderance of the evidence supports a conclusion that an 
incisional hernia was disclosed as a risk of the left partial 
nephrectomy.  

4.  A preponderance of the competent medical evidence supports a 
conclusion that the incisional hernia disability was not caused 
by carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment to the 
Veteran; nor was such the result of an event which was not 
reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for an incisional hernia based on VA 
treatment received in October 1994 have not been met.  38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.361, 
17.32 (2009); Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The March 2010 Joint Motion

As was noted in the Introduction, this case was most recently 
remanded by the Court in March 2010 pursuant to a Joint Motion 
for Remand.  The Board wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is not 
"merely for the purposes of rewriting the opinion so that it 
will superficially comply with the 'reasons or bases' requirement 
of 38 U.S.C.A. § 7104(d)(1).  A remand is meant to entail a 
critical examination of the justification for the decision."  
The Board's analysis of this matter has been undertaken with that 
obligation in mind.

The parties to the Joint Motion determined that the Board 
provided inadequate reasons or bases to support its finding that 
the Veteran was properly informed of the foreseeable risks 
associated with his October 1994 surgery.  This will be discussed 
below.  

II.  Stegall considerations

The Board remanded the claim in July 2005 and September 2006.  In 
essence, the Board instructed the AOJ to obtain all outstanding 
medical records from the Los Angeles VA Medical Center (VAMC) as 
well as a medical opinion, and to provide the Veteran with 
additional notification pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The AOJ was then to readjudicate 
the claim.  

A VCAA letter in compliance with the Board's remand instructions 
and the Court's holding Dingess was provided to the Veteran in 
September 2006.  Treatment records from the Los Angeles VAMC were 
associated with the claims file, and the requested medical 
opinion was provided in December 2005.  The VA Appeals Management 
Center (AMC) subsequently readjudicated the claim in a January 
2007 supplemental statement of the case (SSOC).  As such, the 
Board will move forward with its adjudication of this claim based 
upon VA's substantial compliance with previous remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 
22 Vet. App. 97 (2008).



III.  The VCAA

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  
The Board's November 2008 decision contained an extensive 
discussion of the notice requirements of the VCAA.  As detailed 
above, a September 2006 letter advised the Veteran as to what the 
evidence must show to support the claim for compensation under 38 
U.S.C.A. § 1151, the types of evidence that he needed to send to 
VA in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  He also provided 
notification of the disability rating and effective date elements 
of his claim.  The Court-adopted Joint Motion did not identify 
any defect in the Board's November 2008 decision regarding 
notice.  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
("Court will [not] review BVA decisions in a piecemeal 
fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
("[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties or 
the Court"); Cerullo v. Derwinski, 1 Vet. App. 295, 200 (1991) 
(one reason advanced by Court for statutory interpretation was 
that it would "help[ ] prevent the wasting of judicial time and 
resources").  In this case, neither party raised any concerns 
about VCAA notice.  Nor did the Court.

Although the Court's March 2010 Order serves to vacate the 
Board's November 2008 decision and its legal efficacy, the 
Board's prior discussion nonetheless remains a matter of record 
which was clearly provided to the Veteran.  Examination of the 
now-vacated decision reveals that the Board clearly articulated 
the relevant law and regulations and discussed these legal 
provisions in the context of the evidence then of record.  In 
other words, through the Board's November 2008 decision, the 
Veteran has already had an extensive advisement of the evidence 
that would be required to substantiate the claim.

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the Veteran 
is fully aware of what is required under the VCAA.  

Subsequent to the Court's March 2010 Order, in May 2010, the 
Board wrote to the Veteran, asking if there was any additional 
evidence and argument to submit.  The Veteran's attorney 
responded with additional argument in August 2010, and indicated 
there was no additional evidence pertinent to the claim.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not 
required where there is no reasonable possibility that additional 
development will aid the veteran).

Additionally, following the acquisition of records identified in 
the March 2005 Joint Motion, no further deficiencies in VA's duty 
to assist have been identified by the parties, and there is no 
indication that there exists any pertinent evidence which has not 
been obtained.  Accordingly, the Board may proceed with a 
decision.

IV.  Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1151, compensation shall be awarded for 
an additional disability or death "in the same manner as if such 
additional disability or death were service-connected" if the 
additional disability or death was not the result of the 
veteran's willful misconduct and:

(1) the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary ... and the proximate cause 
of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or
(B) an event not reasonably foreseeable.

38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2009).

To be entitled to VA benefits, any additional disability must not 
be merely coincidental with VA medical treatment, but must stem 
from some fault in the care that was provided, including 
"carelessness, negligence, lack of proper skill, error in 
judgment, or some other similar instance of fault."  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.361(d)(1) (2009); see Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).
Determinations of whether there was informed consent involve 
consideration of whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32, which 
dictates that general requirements for informed consent include 
an explanation "in language understandable to the patient . . . 
the nature of a proposed procedure or treatment; the expected 
benefits; reasonably foreseeable associated risks, complications 
or side effects; reasonable and available alternatives; and 
anticipated results if nothing is done."  38 C.F.R. § 
17.32(c)(2009).  Minor deviations from the requirements of 38 
C.F.R. § 17.32 that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1) (2009).  The Court has held that a "generic, 
standard form is the best overall approach to accomplishing 
documentation of the consent process."
Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).

V.  Analysis

In this matter, the Veteran claims that he has an additional 
disability caused by VA care rendered in October 1994.  He filed 
his claim seeking compensation benefits pursuant to 38 U.S.C.A. § 
1151 in May 1998.

Specifically, he states that he underwent a partial left 
nephrectomy in 1994 as a result of being diagnosed with renal 
cancer.  In testimony before the undersigned, he said he agreed 
to the surgery because he knew it was a matter of life or death, 
but added that he had no idea how complicated and serious the 
surgery was until he read the operative records.  He asserts that 
he was never advised that a hernia could result from the surgery, 
and that he never expected that the residuals of the surgery 
would be so debilitating.  He recognizes that the surgery saved 
his life and was clearly necessary, but maintains that VA is to 
blame for the resulting incisional hernia.

VA treatment records confirm that the Veteran underwent a left 
partial nephrectomy at the VAMC in West Los Angeles, California 
in October 1994.  These records reflect that he initially 
presented to the urology clinic for complaints of right flank 
pain.  An intravenous pyelogram revealed a mass on the left 
kidney.  Ultrasound and CT scans showed that the mass was solid.  
The options of a radical nephrectomy versus a partial nephrectomy 
were discussed and the Veteran opted for the partial nephrectomy.  
The operation was performed on October 12, 1994.  No problems or 
complications were noted.  The Veteran's post-operative recovery 
was uneventful, the surgical staples and drain were removed, and 
the Veteran was deemed ready for discharge on the fifth day. 

As discussed in the law and regulations section above, to 
substantiate a claim under 38 U.S.C.A. § 1151, the evidence must 
show that VA treatment caused additional disability, and that 
such was the result of either negligence or carelessness on the 
part of VA or an event not reasonably foreseeable.

With respect to the matter of additional disability, while there 
is no evidence suggesting complications during the surgical 
procedure or an eventful post-operative course of treatment, 
subsequent VA medical records show that the Veteran was followed 
for numerous health problems including an incisional hernia with 
pain.  The report of a June 1998 CT scan of the abdomen, for 
example, showed a left flank scar with herniation of 
retroperitoneal fat through the internal oblique muscle.  The 
herniation was noted to be unchanged since the last examination.  
Subsequent records document that the Veteran was seen for 
complaints of pain related to the incisional hernia, and that he 
took Tylenol to control this pain.

A VA examination in December 2001 confirmed additional disability 
as a result of the surgical procedure.  Specifically, a physical 
examination of the Veteran's abdomen revealed a 19 by 9 
centimeter protuberance and separation of the abdominal rectus 
muscles accentuated with the Veteran raising his head from a flat 
surface.  There was also a 31-centimeter diagonal scar on the 
left flank with a 28 by 15 centimeter mass around the incision.  
The mass was not tender to palpation and was reducible.  The 
diagnosis, in pertinent part, was diastastis recti, more likely 
than not secondary to abdominal obesity and incisional hernia 
left flank with pain secondary to nephrectomy surgery.

At this point, it is important to acknowledge that a VA examiner 
in November 2007 found no evidence of incisional hernia but 
instead diagnosed diastasis recti due to the Veteran's morbid 
obesity. ("Diastasis recti" is the separation of the rectus 
abdominus muscles away from the midline.  Stedman's Medical 
Dictionary, 27th Edition. (2000)).  The examiner questioned the 
prior diagnoses and noted that "for most people" abdominal 
musculature diastasis was not a painful condition.  While the 
examiner questioned the prior diagnoses of incisional hernia, the 
Board is not free to ignore the numerous diagnoses of record.  
See Pierce v. Principi, 18 Vet. App. 440 (2004).  Similarly, the 
Board cannot ignore the medical evidence showing treatment of 
incisional hernia with Tylenol 4 and other pain-relief 
medications.  For instance VA neurology clinic notes in 2000 and 
2002 note treatment for chronic incisional hernia pain.  An 
August 2002 note referenced severe muscle spasm around the 
incision site, while a September 2002 surgical consultation note 
indicated that the "incisional hernia is a complication from 
surgery, not his fault."  An October 2005 letter from R.W.B., 
M.D., a VA Staff Neurologist, indicated that the Veteran was 
suffering pain from an incisional hernia as a complication from a 
left nephrectomy operation.

Based upon this and other probative evidence of record, the Board 
finds that the Veteran sustained additional disability as a 
result of the October 1994 VA surgical treatment.

The Board must now determine whether such additional disability 
is due to carelessness, negligence, etc. on the part of VA; or 
whether such additional disability is the result of an event 
which was not reasonably foreseeable.  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment proximately caused a veteran's 
additional disability, it must be shown that the medical 
treatment caused the veteran's additional disability; and (i) VA 
failed to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

As noted above, the determinative facts surround whether the 
health care provider substantially complied with the requirements 
of 38 C.F.R. § 17.32; i.e. providing an explanation "in language 
understandable to the patient . . . the nature of a proposed 
procedure or treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated results if 
nothing is done."  38 C.F.R. § 17.32(c)(2009).

In this case, prior to undergoing the partial left nephrectomy in 
October 1994, the Veteran signed a consent form acknowledging 
that he had been advised of the risks associated with the 
surgical procedure.  Specifically, he acknowledged that "the 
nature and purpose of the operation or procedure, possible 
alternative methods of treatment, the risks involved, and 
possibility of complications have been fully explained to me."  
He further acknowledged that "no guarantees have been made to me 
concerning the results of the operation or procedure."  The form 
was also signed by a witness and the surgeon.  The discharge 
summary from the October 1994 operation indicates that prior to 
his surgery the Veteran was "in no acute distress."

The Board emphasizes that the Veteran is not contesting the 
generic nature of the consent form.  See Brief of Appellant, page 
10.  This is in line with the Court's holding that "generic, 
standard form is the best overall approach to accomplishing 
documentation of the consent process."  See Halcomb, 21 Vet. 
App. 234, 241.

Instead, the Veteran asserts he was never informed that one of 
the possible complications of his procedure was a hernia.  See 
Brief of Appellant, page 10; see also the May 2003 hearing 
transcript, page 6.  He argues that had he known the surgery 
would result in an incisional hernia, he would have never 
consented to the procedure.  See, e.g., the Veterans' September 
2005 statement.  Accordingly, the Board will consider the 
Veteran's lay assertion.

The Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and competent lay evidence can 
be sufficient in and of itself.  The Board, however, retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In the instant case, the Veteran is certainly competent to attest 
to factual matters of which he had first-hand knowledge, e.g., 
not being informed of the possibility of an incisional hernia as 
a complication of his October 1994 surgery.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Washington v. 
Nicholson, 21 Vet. App. 191, 195 (2007).

However, the Board concludes that his assertion that he was not 
informed of the possibility of an incisional hernia prior to the 
October 1994 surgery lacks credibility.  In reaching this 
conclusion, the Board emphasizes medical opinions of record 
indicating that an incisional hernia is a common complication of 
a nephrectomy.  In a September 2002 VA outpatient record, a 
surgical intern notes that the Veteran "was informed that the 
incisional hernia is a complication from his surgery, not his 
fault."  Also of record is the opinion of the December 2005 VA 
examiner.  As pointed out by the Veteran's attorney, the December 
2005 VA examiner stated there was no record of incisional hernia 
as a possible complication on the consent form.  However, counsel 
neglected to consider the examiner's subsequent statement:

It is not uncommon to have an incisional 
hernia result from such surgery as 
nephrectomy.  Any surgery performed on the 
flanks in an obese patient (and the 
veteran was obese at the time of surgery) 
always leads to increased risk of post-
surgical incisional hernia.  

Additionally, the Veteran specifically testified that another 
doctor, Dr. B., indicated that the hernia was "one of the things 
that surgery could develop."  See the May 2003 hearing 
transcript, page 7.  In sum, the medical evidence reflects that 
an incisional hernia is a foreseeable complication of a 
nephrectomy, and there is no competent medical evidence to the 
contrary.  

Furthermore, as the Court has emphasized, "it cannot be presumed 
that the appellant's complications were not discussed simply 
because they were not recorded."  See Halcomb, supra, at 241.  
In this case, the Veteran's self-serving lay assertions that he 
was not informed of the possibility of incurring a hernia prior 
to his surgery are lacking in credibility when compared to the 
above-cited medical evidence indicating an incisional hernia is a 
common result of a nephrectomy.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony 
simply because the Veteran is an interested party; personal 
interest may, however, affect the credibility of the evidence).  
Unlike VA physicians, who "have no personal interest, pecuniary 
or otherwise, in whether particular veterans receive benefits 
under title 38 of the U.S. Code," here the Veteran is motivated 
by financial gain.  See Bellezza v. Principi, 16 Vet. App. 145, 
150 (2002).   

Moreover, under the presumption of administrative regularity, it 
is presumed that government officials "have properly discharged 
their official duties."  See United States v. Chemical 
Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  In 
Ashley v. Derwinski, 2 Vet. App. 307, 308-309 (1992), the Court 
found that the presumption of regularity applied to VA.  The 
Court found that this presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have properly 
discharged their official duties.  See also Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994).  Therefore, it is presumed that VA 
physicians properly informed the Veteran of all "reasonably 
foreseeable associated risks" of the surgery, including the 
possibility of an incisional hernia.  The Veteran's self-serving 
statements do not constitute clear evidence to the contrary to 
rebut this presumption.

Accordingly, for reasons and bases detailed above, the Board 
concludes that an incisional hernia was disclosed as a risk of 
the left partial nephrectomy.  

Finally, with regard to the issue of negligence, the Board finds 
persuasive the VA examiner's opinion in December 2005, indicating 
that while it was not uncommon to have an incisional hernia 
following surgery such as nephrectomy, there was no evidence in 
the record showing any carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA in 
furnishing surgical treatment and care in October 1994. (The 
Board also notes that the VA examiner in December 2001 found no 
evidence of fault on the part of VA. The Board is not relying 
upon this opinion, however, since the examiner did not have the 
benefit of review of all of the medical evidence.)

There is no persuasive medical evidence of record indicating 
otherwise.  The Veteran has offered only his own statements as 
evidence that VA was negligent in his medical treatment in 
October 1994.  However, there is no evidence of record that the 
Veteran has any medical training or expertise.  To the extent 
that the Veteran claims that an incisional hernia was caused by 
the negligence of VA, it is now well established that lay persons 
without medical training, such as the veteran, are not competent 
to attribute symptoms to a particular cause.  See Jandreau, 492 
F.3d 1372, 1377 (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  Therefore, although the Board has 
considered the Veteran's lay belief, it ultimately places more 
weight on the findings and conclusions of the competent physician 
in determining whether the Veteran's incisional hernia was the 
result of carelessness, negligence, lack of proper skill, error 
in judgment, or a similar instance of fault on part of VA, 
stemming from the October 1994 nephrectomy.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 
211 (1993).

In summary, for the reasons and bases set forth above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to compensation for an incisional 
hernia under 38 U.S.C.A. § 1151 based on VA treatment received in 
October 1994.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for an incisional hernia based on VA treatment received in 
October 1994 is denied.


REMAND

Rating decisions dated in May and December 2008 denied service 
connection for diabetes mellitus, memory loss, dermatitis, 
obesity, residuals of herbicide exposure, a renal cell carcinoma 
and degenerative disc disease of the spine with sciatica. These 
decisions also increased to 30 percent the Veterans' rating for 
allergic rhinitis and awarded a TDIU.  In statements received in 
May 2009, the Veteran's attorney specifically disagreed with the 
denial of the service connection claims and the effective date of 
the assignment of a 30 percent rating for allergic rhinitis and 
his TDIU.  To date, the RO has not issued a statement of the 
case.  An unprocessed notice of disagreement should be remanded, 
not referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  



Accordingly, these remaining issues are REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). Expedited 
handling is requested.)

The RO should furnish the Veteran a 
statement of the case regarding the issues 
of entitlement to service connection for 
diabetes mellitus, memory loss, dermatitis, 
obesity, agent orange exposure, a renal cell 
carcinoma, and degenerative disc disease of 
the spine with sciatica, and entitlement to 
an effective date prior to November 13, 2007 
for the award of an increased 30 percent 
rating for allergic rhinitis and TDIU.  In 
addition, the RO should inform the Veteran 
of the requirements necessary to perfect an 
appeal.  38 C.F.R. § 19.26 (2009).  If and 
only if the Veteran perfects his appeal by 
timely submitting a substantive appeal, 
should the case be returned to the Board for 
further appellate review.

No action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims
that are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


